Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00674-CV

                                    Christopher Todd RUST,
                                           Appellant

                                                v.

                                      Aslynn Tanis RUST,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 17-470
                          Honorable Bill R. Palmer, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the portion of the trial court’s order
granting Aslynn Tanis Rust’s special appearance is REVERSED. The portion of the trial court’s
order granting Aslynn Tanis Rust’s plea to the jurisdiction regarding the child custody
determination and Aslynn’s request that the trial court decline jurisdiction over the divorce
proceeding is AFFIRMED. Further, the trial court’s order awarding attorney’s fees in favor of
Aslynn Tanis Rust is AFFIRMED. The costs of this appeal are taxed against the appellant
Christopher Todd Rust.

       SIGNED October 3, 2018.


                                                 _____________________________
                                                 Irene Rios, Justice